 In the Matter of ROBERTMASONAND ELLWOODMASON, CO-PARTNERS,D/B/AMASON & SONCOAL Co.,EMPLOYERandUNITED MINE WORKERSOF AMERICA,DISTRICT No. 6, 013I0,PETITIONERCase No. 8-R-2297.Decided January 17, 1947Messrs. Robert MasonandEllwood Mason,of Coshocton, Ohio, forthe Employer.Messrs. N. I. NelsonandJohn Graham,of New Philadelphia, Ohio,for the Petitioner.Mr. Morton B. Spero,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Coshocton,Ohio, on September 17, 1946, before Thomas E. Shroyer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor Relations:Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRobert Mason and Ellwood Mason,co-partners,doing business asMason & Son Coal Co., are engaged in the mining and selling of "do-mestic" coal at their only mine located in Coshocton, Ohio.Duringthe 9-month period ending September 17, 1946, the Employer minedapproximately 11,000 tons of coal, all of which was sold for approxi-mately $3.00 a ton directly from its tipple at the entrance of the mineto truckers who are independent contractors.These truckers, in turn,sold the coal to consumers in Cleveland and vicinity for use in privatehomes, apartment dwellings,breweries, "and the like."72 N. L. R. B., No. 34195 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer neither admits nor denies the jurisdiction of theBoard.However, aside from the issue of whether the Employer'soperations affect commerce within the meaning of the Act, we are ofthe opinion that to assert jurisdiction in this case would not effectuatethe policies of the Act.Accordingly, we shall dismiss the petition.ORDERAs part of the investigation to ascertain representatives for thepurposes of collective bargaining,IT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Robert Mason and EllwoodMason, co-partners, doing business as Mason & Son Coal Co., Coshoc-ton, Ohio, filed herein by United Mine Workers, District No. 6, Ohio,be, and it hereby is, dismissed.